--------------------------------------------------------------------------------

EXHIBIT 10.2


EXECUTION COPY




PLEDGE AGREEMENT


This PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of August
20, 2008, by and between ESPRE SOLUTIONS, INC., a Nevada corporation
(“Pledgor”), and DALCOR INC., a company organized under the laws of Panama
(“Secured Party”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain Convertible Secured Promissory Note and Loan
Agreement, dated as of the date hereof, issued by Pledgor in favor of Secured
Party (as amended, restated, supplemented or otherwise modified from time to
time, the “Note”), the Secured Party has agreed to make loans to Pledgor;


WHEREAS, in connection with the Note, Secured Party requires that Grantor
execute and deliver to the Secured Party this Agreement; and


WHEREAS, Pledgor and Secured Party are party to that certain Security Agreement,
dated as of the date hereof (the “Security Agreement”);


WHEREAS, Pledgor is the record and beneficial owner of the Stock listed in
Part A of Schedule I hereto and the owner of the promissory notes and
Instruments listed in Part B of Schedule I hereto;


WHEREAS, in order to induce Secured Party to make the loans as provided for in
the Note, Pledgor has agreed to pledge the Pledged Collateral to Secured Party,
in accordance herewith; and


NOW, THEREFORE, in consideration of the premises, the covenants hereinafter
contained and other good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, and to induce Secured Party to
make loans under the Note, Pledgor and Secured Party agree as follows:


1.             DEFINITIONS.  All capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Note or Security Agreement, as applicable.  The following terms shall have the
following respective meanings (such meanings being equally applicable to both
the singular and plural form of the terms defined):


(a)           “Code” means the Uniform Commercial Code in effect in the State of
Nevada, New York or any other applicable jurisdiction.


(b)           “Event of Default” means:  (a) occurrence of an Event of Default
(as defined in the Note and the Security Agreement) or (b) the failure of the
Pledgor to (i) pay or perform any of the Secured Obligations as and when due to
be paid or performed under the terms of the Note or (ii) comply with any of the
provisions of, or the incorrectness of any representation or warranty contained
in, this Agreement.

 

--------------------------------------------------------------------------------

 
 
(c)           “Pledged Collateral” has the meaning ascribed to such term in
Section 2 hereof.


(d)           “Pledged Entity” means Blideo Inc., a Texas corporation.


(e)           “Pledged Indebtedness” means the Indebtedness and other
obligations owing to Pledgor from time to time, including the promissory notes
and instruments evidencing such Indebtedness listed on Part B of Schedule I
hereto.


(f)           “Pledged Shares” means the stock of the Pledged Entity whether now
owned or hereafter acquired by Pledgor, including the stock listed on Part A of
Schedule I hereto.


(g)           “Secured Obligations” has the meaning ascribed to such term in
Section 3 hereof.


2.             PLEDGE.  Pledgor hereby pledges to Secured Party, and grants to
Secured Party, a first-priority security interest in all of the following
(collectively, the “Pledged Collateral”):


(a)           the Pledged Shares and any and all certificates representing the
Pledged Shares, and all dividends, distributions, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Shares;
and


(b)           the Pledged Indebtedness and the promissory notes or instruments
evidencing the Pledged Indebtedness, and all interest, cash, instruments and
other property and assets from time to time received, receivable or otherwise
distributed in respect of the Pledged Indebtedness; and


(c)           all proceeds of the foregoing.


3.             SECURITY FOR OBLIGATIONS.  This Agreement secures, and the
Pledged Collateral is security for, the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise), and performance of all of
Pledgor’s obligations of any kind under or in connection with the Note and the
other documents executed in connection therewith and all obligations of Pledgor
now or hereafter existing under this Agreement including, without limitation,
all fees, costs and expenses whether in connection with collection actions
hereunder or otherwise (collectively, the “Secured Obligations”).


4.             DELIVERY OF PLEDGED COLLATERAL.  Any and all certificates and all
promissory notes and instruments evidencing the Pledged Collateral shall be
delivered to and held by or on behalf of Secured Party pursuant hereto.  All
Pledged Shares so delivered shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Secured Party and all promissory notes or other instruments so delivered
evidencing the Pledged Indebtedness shall be endorsed by Pledgor.

 

--------------------------------------------------------------------------------

 
 
5.             REPRESENTATIONS AND WARRANTIES.  Pledgor represents and warrants
to Secured Party that:


(a)           (i) Pledgor is, and at the time of delivery of the Pledged Shares
to Secured Party, the sole holder of record and the sole beneficial owner of the
Pledged Shares pledged by Pledgor free and clear of any Lien thereon or
affecting the title thereto, except for any Lien created by this Agreement or
the Security Agreement and (ii) Pledgor is and at the time of delivery of the
Pledged Indebtedness to Secured Party will be, the sole owner of such Pledged
Indebtedness free and clear of any Lien thereon or affecting title thereto,
except for any Lien created by this Agreement or the Security Agreement;


(b)           (i) All of the Pledged Shares have been duly authorized, validly
issued and are fully paid and non-assessable and (ii) the Pledged Indebtedness
has been duly authorized, authenticated or issued and delivered by, and is the
legal, valid and binding obligations of the applicable entity, and no such
entity is in default thereunder;


(c)            Pledgor has the right and requisite authority to pledge, assign,
transfer, deliver, deposit and set over the Pledged Collateral pledged by
Pledgor to Secured Party as provided herein;


(d)           None of the Pledged Shares or Pledged Indebtedness has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject;


(e)           All of the Pledged Shares are presently owned by Pledgor, and are
presently represented by the certificates, if any, listed on Part A of Schedule
I hereto.  As of the date hereof, there are no existing options, warrants, calls
or commitments of any character whatsoever relating to the Pledged Shares;


(f)            No consent, approval, authorization, other order or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required:  (i) for the pledge by Pledgor of the Pledged Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by Pledgor, or (ii) for the exercise by Secured Party of the voting or
other rights provided for in this Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally and except for any such consent, approval, authorization,
or other order, if any, arising solely from the status of the Secured Party;


(g)           The pledge, assignment and delivery of the Pledged Collateral
pursuant to this Agreement will create a valid, first-priority Lien on and a
first-priority perfected security interest in favor of Secured Party, in the
Pledged Collateral and the proceeds thereof, securing the payment of the Secured
Obligations, subject to no other Liens;

 

--------------------------------------------------------------------------------

 
 
(h)           This Agreement has been duly authorized, executed and delivered by
Pledgor and constitutes the legal, valid and binding obligation of Pledgor
enforceable against Pledgor in accordance with its terms;


(i)            The Pledged Shares constitute the percentage of the issued and
outstanding stock of each Pledged Entity set forth on Part A of Schedule I;


(j)             Except as disclosed on Part B of Schedule I, none of the Pledged
Indebtedness is subordinated in right of payment to other Indebtedness or
obligations (except for the Secured Obligations) or subject to the terms of an
indenture;


(k)            With respect to any Pledged Entity which is a limited liability
company or a limited partnership, none of the Pledged Collateral constitutes a
“security” within the meaning of the Code.  In particular, with respect to any
Pledged Entity which is a limited liability company or a limited partnership
(i) none of the Pledged Collateral is dealt in or traded on the securities
exchanges or in securities markets, (ii) none of the terms of the Pledged
Collateral expressly provide that it is a “security” governed by Article 8 of
the Code, and (iii) the Pledged Collateral is not an investment company
security; and


(l)             None of the Pledged Collateral is held in a securities account.


The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.


6.             COVENANTS.  Pledgor covenants and agrees that until the Maturity
Date:


(a)           Without the prior written consent of Secured Party, Pledgor will
not sell, assign, transfer, pledge or otherwise encumber any of its rights in or
to the Pledged Collateral, or any unpaid dividends, interest or other
distributions or payments with respect to the Pledged Collateral or grant a Lien
in the Pledged Collateral, unless otherwise expressly permitted by the Note.


(b)           Pledgor will promptly execute, acknowledge and deliver all
instruments and take all actions as Secured Party from time to time may request
in order to ensure to Secured Party the benefits of the Liens in and to the
Pledged Collateral intended to be created by this Agreement, including the
filing of any necessary Code financing statements, which may be filed by Secured
Party in accordance with the Security Agreement.


(c)           Pledgor has and will defend the title to the Pledged Collateral
and the Liens of Secured Party in the Pledged Collateral against the claim of
any Person and will maintain and preserve such Liens.

 

--------------------------------------------------------------------------------

 
 
(d)           Pledgor will, upon obtaining ownership of any additional Pledged
Shares or Pledged Indebtedness, which stock, notes or instruments have not
already been delivered to Secured Party, promptly (and in any event within three
(3) Business Days of receipt) deliver to Secured Party a Pledge Amendment, duly
executed by Pledgor, in substantially the form of Schedule II hereto (a “Pledge
Amendment”) in respect of any such additional stock, notes or instruments,
pursuant to which Pledgor shall pledge to Secured Party all of such additional
stock, notes and instruments.  Pledgor hereby authorizes Secured Party to attach
each Pledge Amendment to this Agreement and agrees that all Pledged Shares and
Pledged Indebtedness listed on any Pledge Amendment delivered to Secured Party
shall for all purposes hereunder be considered Pledged Collateral.


(e)           Pledgor, consents to, and waives any and all rights to object to,
any other stockholder or member of Pledged Entity pledging such stockholder’s or
member’s interests in Borrower to Secured Party.  In addition, Pledgor hereby
waives any and all rights to require an opinion of counsel or any other
information and/or agreement in connection with any other stockholder’s or
member’s pledge of its interests therein to Secured Party.


(f)            Pledgor, consents to, and waives any and all rights to object to
Secured Party exercising any and all remedies set forth herein pursuant to the
terms hereof.  Without limiting the generality of the foregoing, upon the
exercise of such remedies, Secured Party or its transferees or assignees shall
be entitled to become stockholders of Pledged Entity without any further consent
by any other stockholder or member of Pledge Entity.


7.             PLEDGOR’S RIGHTS.  As long as no Event of Default shall have
occurred and be continuing and until written notice shall be given to Pledgor in
accordance with Section 8(a) hereof:


(a)           Pledgor shall have the right to vote and give consents with
respect to the Pledged Collateral, or any part thereof for all purposes not
inconsistent with the provisions of this Agreement, the Note or any other
document executed in connection therewith; provided, however, that no vote shall
be cast, and no consent shall be given or action taken, which would have the
effect of impairing the position or interest of Secured Party in respect of the
Pledged Collateral or which would authorize, effect or consent to (unless and
only to the extent expressly permitted by the Note):


(i)           the dissolution or liquidation, in whole or in part, of a Pledged
Entity;


(ii)          the consolidation or merger of a Pledged Entity with any other
Person;


(iii)         the sale, disposition or encumbrance of all or substantially all
of the assets of a Pledged Entity;

 

--------------------------------------------------------------------------------

 
 
(iv)        any change in the authorized number of shares, the stated capital or
the authorized share capital of a Pledged Entity or the issuance by a Pledged
Entity of any additional stock; or


(v)         the alteration of the voting rights with respect to the stock of a
Pledged Entity; and


(b)           Pledgor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Shares and
Pledged Indebtedness to the extent not in violation of the Note other than any
and all:  (i) dividends and interest paid or payable other than in cash in
respect of any Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (ii) dividends and other distributions paid or payable in
cash in respect of any Pledged Shares in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of a Pledged Entity; and (iii) cash paid, payable or
otherwise distributed, in respect of principal of, or in redemption of, or in
exchange for, any Pledged Collateral; provided, however, that until actually
paid all rights to such distributions shall remain subject to the Lien created
by this Agreement; and


(c)           all dividends and interest (other than such cash dividends and
interest as are permitted to be paid to Pledgor in accordance with Section 7(b)
above) and all other distributions in respect of any of the Pledged Shares or
Pledged Indebtedness, whenever paid or made, shall be delivered to Secured Party
to hold as Pledged Collateral for itself, and shall, if received by Pledgor, be
received in trust for the benefit of Secured Party, be segregated from the other
property or funds of Pledgor and be forthwith delivered to Secured Party as
Pledged Collateral in the same form as so received (with any necessary
indorsement).

 

--------------------------------------------------------------------------------

 
 
8.             DEFAULTS AND REMEDIES; PROXY.


(a)           Upon the occurrence and during the continuation of an Event of
Default, and concurrently with written notice to Pledgor, Secured Party
(personally or through an agent) is hereby authorized and empowered to transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, to:  (i) exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, (ii) exercise the voting and all other rights
as a holder with respect thereto, (iii) collect and receive all cash dividends,
interest, principal and other distributions made thereon for application to
Pledgor’s obligations under the Note, (iv) sell in one or more sales after ten
(10) days’ notice of the time and place of any public sale or of the time at
which a private sale is to take place (which notice Pledgor agrees is
commercially reasonable) the whole or any part of the Pledged Collateral, and
(v) otherwise act with respect to the Pledged Collateral as though Secured Party
was the outright owner thereof.  Any sale shall be made at a public or private
sale at Secured Party’s place of business, or at any place to be named in the
notice of sale, either for cash or upon credit or for future delivery at such
price as Secured Party may deem fair, and Secured Party or its affiliates,
designees or assignees may be the purchaser of the whole or any part of the
Pledged Collateral so sold and hold the same thereafter in its own right free
from any claim of Pledgor or any right of redemption.  Each sale shall be made
to the highest bidder, but Secured Party reserves the right to reject any and
all bids at such sale which, in its discretion, it shall deem
inadequate.  Demands of performance, except as otherwise herein specifically
provided for, notices of sale, advertisements and the presence of property at
sale are hereby waived and any sale hereunder may be conducted by an auctioneer
or any officer or agent of Secured Party.  PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS SECURED PARTY AS THE PROXY AND ATTORNEY-IN-FACT OF
PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE THE
PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION TO DO SO.  THE APPOINTMENT OF
SECURED PARTY AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE MATURITY DATE.  IN ADDITION TO THE RIGHT TO VOTE
THE PLEDGED SHARES, THE APPOINTMENT OF SECURED PARTY AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED SHARES WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS, CALLING SPECIAL
MEETINGS AND VOTING AT SUCH MEETINGS).  SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY PLEDGED SHARES ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF),
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.  NOTWITHSTANDING THE FOREGOING, SECURED PARTY SHALL NOT HAVE ANY DUTY
TO EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR
ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.


(b)           If, at the original time or times appointed for the sale of the
whole or any part of the Pledged Collateral, the highest bid, if there be but
one sale, shall be inadequate to discharge in full all the Secured Obligations,
or if the Pledged Collateral be offered for sale in lots, if at any of such
sales, the highest bid for the lot offered for sale would indicate to Secured
Party, in its discretion, that the proceeds of the sales of the whole of the
Pledged Collateral would be unlikely to be sufficient to discharge all the
Secured Obligations, Secured Party may, on one or more occasions and in its
discretion, postpone any of said sales by public announcement at the time of
sale or the time of previous postponement of sale, and no other notice of such
postponement or postponements of sale need be given, any other notice being
hereby waived; provided, however, that any sale or sales made after such
postponement shall be after ten (10) days’ notice to Pledgor.

 

--------------------------------------------------------------------------------

 
 
(c)           If, at any time when Secured Party shall determine to exercise its
right to sell the whole or any part of the Pledged Collateral hereunder, such
Pledged Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act of 1933, as
amended (or any similar statute then in effect) (the “Act”), Secured Party may,
in its discretion (subject only to applicable requirements of law), sell such
Pledged Collateral or part thereof by private sale in such manner and under such
circumstances as Secured Party may deem necessary or advisable, but subject to
the other requirements of this Section 8, and shall not be required to effect
such registration or to cause the same to be effected.  Without limiting the
generality of the foregoing, in any such event, Secured Party in its discretion
may (x) in accordance with applicable securities laws, proceed to make such
private sale notwithstanding that a registration statement for the purpose of
registering such Pledged Collateral or part thereof could be or shall have been
filed under said Act (or similar statute), (y) approach and negotiate with a
single possible purchaser to effect such sale, and (z) restrict such sale to a
purchaser who is an accredited investor under the Act and who will represent and
agree that such purchaser is purchasing for its own account, for investment and
not with a view to the distribution or sale of such Pledged Collateral or any
part thereof.  In addition to a private sale as provided above in this Section
8, if any of the Pledged Collateral shall not be freely distributable to the
public without registration under the Act (or similar statute) at the time of
any proposed sale pursuant to this Section 8, then Secured Party shall not be
required to effect such registration or cause the same to be effected but, in
its discretion (subject only to requirements of applicable law), may require
that any sale hereunder (including a sale at auction) be conducted subject to
restrictions:


(i)          as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale;


(ii)         as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;


(iii)        as to the representations required to be made by each Person
bidding or purchasing at such sale relating to that Person’s access to financial
information about a Pledged Entity or Pledgor and such Person’s intentions as to
the holding of the Pledged Collateral so sold for investment for its own account
and not with a view to the distribution thereof; and


(iv)        as to such other matters as Secured Party may, in its discretion,
deem necessary or appropriate in order that such sale (notwithstanding any
failure so to register) may be effected in compliance with the Bankruptcy Code
and other laws affecting the enforcement of creditors’ rights, the Act and all
applicable state securities laws.


(d)           Pledgor recognizes that Secured Party may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with Section 8(c)
above.  Pledgor also acknowledges that any such private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private.  Secured Party
shall be under no obligation to delay a sale of any of the Pledged Collateral
for the period of time necessary to permit the Pledged Entity to register such
securities for public sale under the Act, or under applicable state securities
laws, even if Pledgor and the Pledged Entity would agree to do so.

 

--------------------------------------------------------------------------------

 
 
(e)           Pledgor agrees, to the maximum extent permitted by applicable law,
that following the occurrence and during the continuance of an Event of Default
it will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Agreement, or the
absolute sale of the whole or any part of the Pledged Collateral or the
possession thereof by any purchaser at any sale hereunder, and Pledgor waives
the benefit of all such laws to the extent it lawfully may do so.  Pledgor
agrees that it will not interfere with any right, power and remedy of Secured
Party provided for in this Agreement or now or hereafter existing at law, in
equity, by statute or otherwise, or the exercise or beginning of the exercise by
Secured Party of any one or more of such rights, powers or remedies.  No failure
or delay on the part of Secured Party to exercise any such right, power or
remedy and no notice or demand which may be given to or made upon Pledgor by
Secured Party with respect to any such remedies shall operate as a waiver
thereof, or limit or impair Secured Party’s right to take any action or to
exercise any right, power or remedy hereunder, without notice or demand, or
prejudice its rights as against Pledgor in any respect.


(f)            Pledgor further agrees that a breach of any of the covenants
contained in this Section 8 will cause irreparable injury to Secured Party, that
Secured Party shall have no adequate remedy at law in respect of such breach
and, as a consequence, agrees that each and every covenant contained in this
Section 8 shall be specifically enforceable against Pledgor, and Pledgor hereby
waives, and agrees not to assert, any defenses against an action for specific
performance of such covenants except for a defense that the Secured Obligations
are not then due and payable in accordance with the agreements and instruments
governing and evidencing such obligations.


9.             WAIVER.  No delay on Secured Party’s part in exercising any power
of sale, Lien, option or other right hereunder, and no notice or demand which
may be given to or made upon Pledgor by Secured Party with respect to any power
of sale, Lien, option or other right hereunder, shall constitute a waiver
thereof, or limit or impair Secured Party’s right to take any action or to
exercise any power of sale, Lien, option or any other right hereunder, without
notice or demand, or prejudice Secured Party’s rights as against Pledgor in any
respect.


10.           ASSIGNMENT.  Secured Party may assign, indorse or transfer any
instrument evidencing all or any part of the Secured Obligations as provided in,
and in accordance with, the Note, and the holder of such instrument shall be
entitled to the benefits of this Agreement.


11.           TERMINATION.  Within a reasonable time following the Maturity
Date, Secured Party shall deliver to Pledgor the Pledged Collateral pledged by
Pledgor at the time subject to this Agreement and all instruments of assignment
executed in connection therewith, free and clear of the Liens hereof and, except
as otherwise provided in Section 14 hereof, all of Pledgor’s obligations
hereunder shall at such time terminate.

 

--------------------------------------------------------------------------------

 
 
12.           LIEN ABSOLUTE.  All rights of Secured Party hereunder, and all
obligations of Pledgor hereunder, shall be absolute and unconditional
irrespective of:


(a)           any lack of validity or enforceability of the Note, any other
documents executed in connection therewith or any other agreement or instrument
governing or evidencing any Secured Obligations;


(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Note, any other
documents executed in connection therewith or any other agreement or instrument
governing or evidencing any Secured Obligations;


(c)           any exchange, release or non-perfection of any other Collateral,
or any release, amendment, waiver of or consent to departure from any guaranty,
for all or any of the Secured Obligations;


(d)           the insolvency of Pledgor; or


(e)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Pledgor.


13.           REINSTATEMENT.  This Agreement shall remain in full force and
effect and continue to be effective should:  (a) any petition be filed by or
against Pledgor or any Pledged Entity for liquidation or reorganization, (b)
Pledgor or any Pledged Entity become insolvent or make an assignment for the
benefit of creditors, or (c) a receiver or trustee be appointed for all or any
significant part of Pledgor’s or a Pledged Entity’s assets, and shall continue
to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference”, “fraudulent conveyance”, or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.


14.           SEVERABILITY.  If for any reason any provision or provisions
hereof are determined to be invalid and contrary to any existing or future law,
such invalidity shall not impair the operation of or effect those portions of
this Agreement which are valid.


15.           NOTICES.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give or
serve upon any other a communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and will be deemed to have been delivered (i) upon receipt,
when delivered personally; (ii) upon confirmation of receipt, when sent by
facsimile; (iii) three (3) days after being sent by U.S. certified mail, return
receipt requested, or (iv) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

--------------------------------------------------------------------------------

 
 
If to the Pledgor, to:


Espre Solutions, Inc.
5700 W. Plano Parkway, Suite 2600
Plano, Texas 75093
 
Telephone:
214-254-3708

 
Facsimile:
214-254-3709



If to the Secured Party, to:


Dalcor Inc.
c/o Oliver Chappaz
Rue General Dufour 20
1204 Geneva, Switzerland
Telephone:
Facsimile:


with copy to (which shall not constitute notice):


Hunton & Williams LLP
Bank of America Plaza
600 Peachtree Street, N.E., Suite 4100
Atlanta, Georgia 30308


or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.


16.           SECTION TITLES.  The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.


17.           COUNTERPARTS.  This Agreement may be executed in multiple
counterparts (any of which may be via facsimile signature or other electronic
transmission), which shall, collectively and separately, constitute one
agreement.


18.           BENEFIT OF SECURED PARTY.  All security interests granted or
contemplated hereby shall be for the benefit of Secured Party, and all proceeds
or payments realized from the Pledged Collateral upon the Secured Party’s
exercise of its rights in accordance herewith shall be applied to the
Obligations in accordance with the terms of the Note.

 

--------------------------------------------------------------------------------

 
 
19.           MISCELLANEOUS.


(a)           Secured Party may execute any of its duties hereunder by or
through agents or employees and shall be entitled to advice of counsel
concerning all matters pertaining to its duties hereunder.


(b)           Pledgor agrees to promptly reimburse Secured Party for actual
expenses, including, without limitation, reasonable counsel fees, incurred by
Secured Party in connection with the administration and enforcement of this
Agreement.


(c)           Neither Secured Party nor any of their respective officers,
directors, employees, agents or counsel shall be liable for any action lawfully
taken or omitted to be taken by it or them hereunder or in connection herewith,
except for its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.


(d)           THIS AGREEMENT SHALL BE BINDING UPON PLEDGOR AND ITS SUCCESSORS
AND ASSIGNS (INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF PLEDGOR), AND SHALL
INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, SECURED PARTY AND ITS SUCCESSORS
AND ASSIGNS.


(e)           None of the terms of this Agreement may be waived, altered,
modified or amended, except in a writing signed by Secured Party and Pledgor.


20.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES).  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THIS AGREEMENT, THE PLEDGOR IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY OF NEW
YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE CITY OF NEW YORK AND
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT
ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  SUBJECT TO APPLICABLE LAW, THE PLEDGOR AGREES THAT FINAL JUDGMENT
AGAINST IT IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION
WITHIN OR OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT, A CERTIFIED COPY OF
WHICH JUDGMENT SHALL BE CONCLUSIVE EVIDENCE THEREOF AND THE AMOUNT OF ITS
INDEBTEDNESS, OR BY SUCH OTHER MEANS PROVIDED BY LAW; PROVIDED, HOWEVER, NOTHING
IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE SECURED PARTY FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT) OR ANY OTHER SECURITY
FOR THE OBLIGATIONS UNDER THE NOTE OR THIS AGREEMENT, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF SECURED PARTY.  PLEDGOR HEREBY EXPRESSLY (A)
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS, AND
(C) HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT.  PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF ANY SUCH SUMMONS, COMPLAINT OR OTHER PROCESS MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO PLEDGOR AT THE ADDRESS SET FORTH IN
SECTION 15 HERETO AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAIL, PROPER POSTAGE PREPAID.

 

--------------------------------------------------------------------------------

 
 
21.           WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW,
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND ANY OTHER DOCUMENTS
EXECUTED IN CONNECTION THEREWITH.  EACH PARTY HERETO (I) CERTIFIES THAT NEITHER
OF THEIR RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS HEREIN.


 
[Signature page follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
executed and delivered by their respective duly authorized representatives as of
the date first written above.



 
PLEDGOR:
       
ESPRE SOLUTIONS, INC.
             
By:
/s/ Peter Ianace
 
Name: Peter Ianace
 
Title: Chief Executive Officer



[Signatures Continue on Following Page]


 

--------------------------------------------------------------------------------

 
 

 
SECURED PARTY:
       
DALCOR INC.
             
By:
/s/ Oliver Chappaz
 
Name: Oliver Chappaz
 
Title: Authorized Signatory and Attorney-in-fact



 

--------------------------------------------------------------------------------

 
 
Schedule I




PART A
PLEDGED SHARES


Pledged Entity
Class of Stock
Stock Certificate Number(s)
Number of Shares
Percentage of Outstanding Shares
Blideo Inc.
Common
1
200,000
 
Blideo Inc.
Common
4
100,000
 
Blideo Inc.
Common
5
150,000
 
Blideo Inc.
Common
20
50,000
 
Blideo Inc.
Common
36
95,833
 





PART B
PLEDGED INDEBTEDNESS


Pledged Entity
Initial Principal Amount
Issue Date
Maturity Date
Interest Rate
                                       





Schedule I
 
 

--------------------------------------------------------------------------------

 


Schedule II


PLEDGE AMENDMENT


This Pledge Amendment, dated ___________ ___, 2___ is delivered pursuant to
Section 6(d) of the Pledge Agreement referred to below.  All capitalized terms
used but not defined herein shall have the meanings ascribed thereto in the
Pledge Agreement.  The undersigned hereby certifies that the representations and
warranties in Section 5 of the Pledge Agreement are and continue to be true and
correct, both as to the promissory notes, Instruments (as defined in the
Security Agreement) and Pledged Shares prior to this Pledge Amendment and as to
the promissory notes, Instruments (as defined in the Security Agreement) and
Pledged Shares pursuant to this Pledge Amendment.  The undersigned further
agrees that this Pledge Amendment may be attached to that certain Pledge
Agreement, dated August 20, 2008, by and between the undersigned, as Pledgor,
and Dalcor Inc., as Secured Party (the “Pledge Agreement”), and that the Pledged
Shares and Pledged Indebtedness listed on this Pledge Amendment shall be and
become a part of the Pledged Collateral referred to in said Pledge Agreement and
shall secure all Secured Obligations referred to in said Pledge Agreement.  The
undersigned acknowledges that any promissory notes, Instruments (as defined in
the Security Agreement) or Pledged Shares not included in the Pledged Collateral
at the discretion of Secured Party may not otherwise be pledged by Pledgor to
any other Person or otherwise used as security for any obligations other than
the Secured Obligations.



 
ESPRE SOLUTINONS, INC., as Pledgor
       
By:
   
Name:
 
Title:





Name and Address of Pledgor
Pledged Entity
Class of Stock
Certificate Number(s)
Number of Shares
                             





Pledged Entity
Initial Principal Amount
Issue Date
Maturity Date
Interest Rate
                             





Schedule II
 
 

--------------------------------------------------------------------------------